DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 1 describe a “computer readable recording medium”.  
Further, Applicant's specification, at paragraph 116, fails to explicitly define the scope of “a computer readable recording medium”.  Thus, in giving the term its plain meaning (see MPEP 2111.01), the claimed “computer readable medium” is considered to include data signals per se.  Data signals per se are not statutory as they fail to fall into one of the four statutory categories of invention.
As an additional note, a non-transitory computer readable medium having executable programming instructions stored thereon is considered statutory as non-transitory computer readable media excludes transitory data signals.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claims 1,2,5 are rejected under 35 U.S.C. 103 as being unpatentable over
Hashimoto et al.(US 2003/0007545) in view of Tokunaga et al.(US 2008/0158552).
Considering Claim 1 Hashimoto disclose an optical wavelength selecting filter-module into which light is incident from a prescribed direction determined in advance, the optical wavelength-selective filter module comprising: an optical filter of which an orientation can be changed(See Paragraph 76, fig. 12 i.e. an optical filter(1) of which an orientation can be changed); a processor(See Paragraph 76, fig. 12 i.e. a processor which is a controller(5)); and a computer-readable recording medium having computer program instructions stored thereon(See Paragraph 69, fig. 8 i.e. a computer-readable recording medium which is memory(84) having computer program instructions stored thereon), wherein the computer program instructions, when executed by the processor, perform processing of: acquiring frequency information that is information indicating a frequency of light to be transmitted through the optical filter; acquiring temperature information that indicates a temperature of the optical filter(See Paragraph 76, fig. 12 i.e. acquiring temperature information from the temperature sensor(4) that indicates a temperature of the optical filter(1)); determining an orientation of the optical filter based on relationship information that is information associating, for each prescribed frequency, the temperature and an orientation of the optical filter at which light of the frequency is transmitted through the optical filter at transmittance equal to or higher than prescribed transmittance at the temperature, a temperature indicated by the temperature information(See Paragraph 76, fig. 12 i.e. determining an orientation of the optical filter(1) using rotary encoder(3) based on relationship information that is information associating, for each prescribed frequency, the temperature(determined by the temperature sensor(4)) and an orientation of the optical filter(1) (determined by the rotary encoder(3)) at which light of the frequency is transmitted through the optical filter(1) at transmittance equal to or higher than prescribed transmittance at the temperature, a temperature indicated by the temperature information received from the temperature sensor(4)); and an actuator which points the optical filter in the orientation(See Paragraph 76, fig. 12 i.e. an actuator which is motor(2) which points the optical filter(1) in the orientation).
	Hashimoto does not explicitly disclose the processor, perform processing of: acquiring frequency information that is information indicating a frequency of light to be transmitted through the optical filter; determining an orientation of the optical filter based on relationship information that is information associating a frequency indicated by the frequency information.
	Tokunaga teaches the processor, perform processing of: acquiring frequency information that is information indicating a frequency of light to be transmitted through the optical filter(See Paragraph 80, fig. 9 i.e. the processor which is the controller(112) for perform processing of acquiring frequency information that is information indicating a frequency of light(detection signals) to be transmitted through the optical filter(14) using sensor(16))); determining an orientation of the optical filter based on relationship information that is information associating a frequency indicated by the frequency information(See Paragraph 80, fig. 9 i.e. determining an orientation of the optical filter(14) based on relationship information that is information associating a frequency indicated by the frequency information determined by the sensor(16)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Hashimoto, and have the processor to perform processing of acquiring frequency information that is information indicating a frequency of light to be transmitted through the optical filter; determining an orientation of the optical filter based on relationship information that is information associating a frequency indicated by the frequency information, as taught by Tokunaga, thus providing an efficient transmission system by minimizing cost by unifying multiple control operations using a common controller, as discussed by Tokunaga (Paragraph 8,80).
Considering Claim 2 Hashimoto and Tokunaga disclose the optical wavelength selecting filter-module according to claim 1, wherein an orientation of the optical filter is changed by a rotation around a rotation axis that is perpendicular to an optical path of the light, wherein the computer program instructions(See Tokunaga: abstract, Paragraph 80, fig. 4,9 i.e. an orientation of the optical filter(14) is changed by a rotation around a rotation axis that is perpendicular to an optical path of the light) further perform processing of: the determining an incidence angle of the light with respect to the optical filter as the orientation, and wherein the actuator rotates the optical filter in accordance with the incidence angle(See Tokunaga: abstract, Paragraph 56,80, fig. 5,9 i.e. the determining an incidence angle of the light with respect to the optical filter(14) as the orientation, and wherein the actuator which is the motor(15) rotates the optical filter(14) in accordance with the incidence angle).
Claim 5 is rejected for the same reason as in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637